Citation Nr: 1121259	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disorder, claimed as secondary to service-connected residuals of a fragment wound to the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in February 2010 and the transcript is of record.

The Veteran also perfected appeals seeking entitlement to service connection for erectile dysfunction and a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, these claims were granted in a November 2010 rating decision.  The claims being fully substantiated, the appeal is rendered moot and these issues will not be discussed herein.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). 

The left leg issue was previously brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this claim, the issue must once again be remanded. 

The Veteran claims he has a left leg disorder attributable to his military service, to include a right calf injury where he incurred a mortar shrapnel wound.  Specifically, the Veteran claims he has had left leg and left knee pain and weakness since his military service.

The Veteran's service treatment records show the Veteran sustained a mortar shrapnel wound to the right calf in or about June 1967.  The Veteran was hospitalized for a period of over 50 days, and then returned to full duty.  Subsequent records show he incurred an injury to the left knee in November 1967.  It is unclear if this injury was incurred as a result of combat.  An X-ray examination report noted a provisional diagnosis of "[i]nternal derangement [of the left] knee" and reported the findings were negative.  The Veteran's March 1968 separation examination did not reveal a left leg disorder, including to the knee.  Rather, the only abnormality identified was the shrapnel wound to the right medial leg with a well-healed scar and some residual edema.  No left lower extremity diagnosis, complaints, or continuing treatment was noted upon separation.

The Veteran was originally afforded a VA examination in January 2003 at which time the examiner found the Veteran had arthralgia of the left knee with no loss of function due to pain.  The examiner opined that the right calf condition "could cause the left leg condition."

The RO denied the claim in February 2003 finding the diagnosis of arthralgias to be insufficient evidence of a current diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The examiner's opinion that the Veteran's right calf disability "could cause" the left leg condition may be construed as speculative and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim).

Thereafter, VA outpatient treatment records showed continuous complaints of left leg weakness and left knee pain.  In March 2005, a VA physician suspected bilateral osteoarthritis of the knees and specifically ruled out any lumbar spine involvement in an April 2005 magnetic resonance imaging (MRI) of the lumbar spine.  

According to medical records, the Veteran also incurred a 2007 injury to the right knee while doing yard work resulting in a torn medial meniscus and subsequent surgery.  It appears his knees deteriorated after this 2007 injury.

The Veteran was provided a diagnosis of degenerative joint disease of the bilateral knees in a May 2008 general VA examination.  No opinion as to etiology was provided.

The Veteran was afforded VA examinations in March 2009 and June 2010 to ascertain whether any current left leg disorder was caused or aggravated by his right calf in-service injury or residuals thereof.  In both instances, the examiner (the same examiner) opined that the Veteran's left knee arthritis was "less likely than not" caused by (and in June 2010 the examiner added "aggravated by") the Veteran's right calf injury.  The examiner found that the in-service injury to the right calf was a muscle/soft tissue injury and not a tendon/joint injury.  The examiner also emphasized the fact that the Veteran was always noted to have a normal gait, except during his recovery period following the 2007 right knee injury.  Further, the examiner found no evidence of pain in the knees until the 1990s, decades after service.  For these reasons, the examiner found no relation between the Veteran's current left knee disorder and his in-service right calf injury.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

When the VA undertakes providing the Veteran with a VA examination, however, the Board must also assess whether the VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In this case, the Board concludes that the Veteran has not been afforded a fully adequate VA examination because it is unclear if the provided VA etiology opinions considered all of the Veteran's pertinent medical history.  Most significantly, as indicated above, service treatment records show he incurred a left knee injury, to some extent, in November 1967 resulting in a provisional diagnosis of internal derangement.  Although the X-ray examination report noted negative findings, clarification is required to ascertain if the March 2009 and June 2010 VA examiner found this report to be conclusive evidence that a joint or tendon injury was not incurred in November 1967.  

While the Veteran claims his left leg disorder is secondary to his right calf in-service injury, there is also evidence indicating he injured his left knee in the military and, therefore, direct service-connection must also be considered.  VA must consider all issues reasonably inferred from the evidence of record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992); affirmed in relevant part, Douglas v. Derwinski, 2 Vet. App. 435 (1992) (en banc).  For these reasons, the Board finds additional development is required prior to appellate review.

The AMC should also take this opportunity to obtain VA outpatient treatment records from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any pertinent treatment that the Veteran may have received at the VA Medical Center in Birmingham, Alabama, from January 2009 to the present. All efforts to obtain VA records should be fully documented, and a negative response must be provided if records are not available.  As many requests as are necessary should be taken to obtain any relevant records, unless further efforts would be futile.

2.  The Veteran's claims file should be returned to the March 2009 and June 2010 VA examiner, if available, for clarification of the provided opinions.  The examiner should reconcile the provided opinions with the report of injury in November 1967 and any relevant medical findings.  

If the March 2009 and June 2010 VA examiner is unavailable, the Veteran should be scheduled for an additional VA examination by an appropriate medical specialist.  An opinion should be provided as to the nature, extent, and etiology of the claimed left leg/left knee disabilities.  In particular, the examiner should comment on: 

* Whether the Veteran has a left leg or left knee disorder that was caused or aggravated by his service connected right calf mortar wound; and 

* Whether the Veteran has a left leg or left knee disorder that is directly related to any incident of his military service, to include the November 1967 left knee injury. 

A copy of this Remand must be provided to the examiner along with the claims folder.  The examiner must indicate a review of all documents in the claims folder, to include this Remand, was reviewed prior to any opinion rendered.  The examiner is asked to provide a complete rationale for all opinions given without resort to speculation.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above is complete, readjudicate the issue on appeal.  If the claim remains denied to any extent, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

